DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
The amendment filed 4/28/2022 has been entered.  Claims 5, 14-19, 21-32, 34-38, 41, and 44-51 have been canceled.  New claims 53-54 have been added.  Claims 1-4, 6-13, 20, 33, 39-40, 42-43 and 52-54 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, 20, 33, 39-40, 42-43 and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 have been amended to recite that the coating composition of claim 1 or part B) of claim 20 comprises a curing promoter comprising “2,4,6-tris(dimethylaminoethyl)phenol”, however, it is noted that the curing promoter disclosed in the instant specification and utilized in the examples, ANCAMINE® K54 which is commercially available from Air Products, is 2,4,6-tris(dimethylaminomethyl)phenol (emphasis added), not 2,4,6-tris(dimethylaminoethyl)phenol as instantly claimed as evidenced by the ANCAMINE® K54 Production Information sheet submitted by the Applicant on 4/28/2022.  Hence, the amended claims are not supported by the original disclosure.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites, “The intumescent coating composition according to claim 1, further comprising a curing promoter”, however, given that claim 1 has been amended to recite that the composition comprises “h) a curing promoter comprising 2,4,6-tris(dimethylaminoethyl)phenol”, claim 13 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Interpretation
For examination purposes with respect to prior art, the Examiner has assumed the claimed “2,4,6-tris(dimethylaminoethyl)phenol” with respect to the curing promoter to be a typographical error and meant to read “2,4,6-tris(dimethylaminomethyl)phenol”.
Claim Rejections - 35 USC § 102
Claims 1-4, 6-13, 40, 42-43, and 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deogon (US2015/0175816).  Deogon discloses a heat resistant coating composition that shows a superior jet fire resistance, a low level of smoke generation, and a good weatherability performance (Abstract, Paragraph 0020), wherein the coating composition comprises a) a polysulfide  (reading upon the claimed “polymer” as component a) of instant claim 1); b) an epoxy resin  (reading upon the claimed “polymer” as component a) of instant claim 1, and particularly as recited in instant claims 3 and 52); c) a compound selected from compounds having a secondary and/or tertiary amine group, and compounds having an amide group (reading upon the claimed “curing agent” as component b) of instant claim 1, particularly as in instant claims 4 and 52); d) a phosphonate; e) fibres; and f) less than 1 wt% of a polysiloxane; wherein some of the ingredients of the composition may have one function with respect to a fire resistant and/or intumescent composition, and other ingredients can have two or multiple functions in the composition (Entire document, particularly Abstract, Paragraphs 0020-0039).  Deogon discloses that in general, a fire resistant and/or intumescent composition can be characterized by ingredients having the functions of: i) a resinous binder, ii) a source of carbon, iii) a carbon conversion enhancer, iv) a spumific, v) an enhancer for the stability and/or strength of the char, and vi) various additives to improve wetting/surface tension/mar resistance, etc. (Paragraphs 0032-0038); wherein the a) polysulfide is one of the ingredients of a resinous binder of a fire resistant and/or intumescent composition (Paragraphs 0032-0040); the epoxy resin is another ingredient of the resinous binder, with suitable epoxy resins including bisphenol-A or bisphenol-F epoxy resin, and particularly a mixture of a 100 parts by weight bisphenol A-type epoxy resin with 1-50 parts by weight of an aliphatic epoxy resin (Paragraphs 0045-0047) as utilized in the examples (Examples; reading upon both the claimed polymer of instant claims 1, 3, and 52; as well as the claimed carbon source comprising bisphenol compounds as component c) of instant claim 1, and particularly as in instant claims 6 and 52); the compound selected from compounds having a secondary and/or a tertiary amine group, and compounds having an amide group is an ingredient of the spumific (reading upon the claimed “foaming agent” as component d) of instant claim 1, and particularly as in instant claim 10) but can also act as an ingredient for the resinous binder, with suitable compounds including melamine and melamine derivates, or a mixture of two or more different types of the amine/amide compounds including dialkylamino alkyl functional phenolic compounds such as ANCAMINE® K54 and DMP-30 (Paragraphs 0048-0052, reading upon the claimed “curing agent” of instant claim 1, particularly as in instant claims 4 and 52, as well as the claimed “curing promoter” of instant claim 1, given that ANCAMINE® K54 is 2,4,6-tris(dimethylaminomethyl)phenol – an amine compound, and is the same compound as utilized in the instant invention for the “curing promoter”) which is utilized in the examples in combination with a melamine resin (thus reading upon the claimed components b), d) and h) as instant claim 1; Example 1).  Deogon discloses that the phosphonate material and the fibers are both ingredients that can enhance the stability and/or strength of the char (Paragraphs 0053 and 0057), with suitable fibres including glass fibres, mineral fibres, and high temperature resistant man-made fibres such as carbon fibres (Paragraph 0057; reading upon the claimed reinforced fiber as component f) of instant claim 1, and particularly as in instant claims 12 and 52).  Deogon discloses that the composition may further comprise a char-forming adjunct, also called carbon conversion enhancer, as an intumescent ingredient, preferably ammonium phosphates, and particularly ammonium polyphosphate (reading upon the claimed “acid source” as component e) of instant claim 1, and particularly as in instant claims 11 and 52) that can be used optionally in conjunction with tris-(2-hydroxyethyl) isocyanurate (also reading upon the broadly claimed “curing agent” as component b) of instant claim 1, and particularly polyols or a polyol as in instant claims 4 and 52; Paragraph 0060); and may also contain melamine compounds (Paragraph 0062, again reading upon the claimed foaming agent as component d) of instant claim 1, and particularly as in instant claims 10 and 52); an additional source of carbon (Paragraph 0066); fire retardants other than chloroparaffins such as zinc borate (reading upon the broadly claimed inorganic additive as component g) of instant claim 1, and particularly as in instant claims 2 and 52); and pigments such as titanium dioxide as utilized in the examples (Paragraph 0069; also reading upon the broadly claimed inorganic additive as component g) of instant claim 1).  
Deogon specifically discloses an example, Example 1, comprising: i) ammonium polyphosphate, reading upon the claimed acid source (e) of instant claim 1 and particularly as in instant claims 11 and 52; ii) a polysulfide polymer, reading upon the broadly claimed polymer (a) of instant claim 1; iii) a mixture of DER 331, a bisphenol A-based epoxy resin, reading upon the broadly claimed carbon source comprising bisphenol compounds (c) as recited in instant claim 1, and particularly as in instant claims 6 and 52, and DER 736 epoxy resin reading upon the claimed polymer (a) of instant claim 1, and particularly as in instant claims 3 and 52; iv) a melamine resin, reading upon the claimed foaming agent (d) of instant claim 1 and particularly as in instant claims 10 and 52; v) a mixture of high molecular weight phosphate ester and butylated triphenyl phosphate ester; vi) CHARMOR DP40 (a dipentaerythritol derivative, i.e. a polyol), reading upon the claimed curing agent (b) of instant claim 1 and particularly polyols as in instant claims 4 and 52; vii) titanium dioxide, reading upon the broadly claimed inorganic additive (g) of instant claim 1; viii) ANCAMINE® K54, reading upon the claimed curing promoter (h) of instant claims 1 and 13; and ix) a mixture of carbon, glass and mineral fibres, reading upon the claimed reinforcing fiber (f) of instant claim 1.  Deogon specifically discloses applying the composition of Example 1 to a steel substrate and curing to form a coated steel substrate having jet fire resistance and a low level of smoke generation (Example 1), and thus, Example 1 of Deogon anticipates instant claims 1, 3-4, 6, 10-13, 40, 42, and 43, as well as instant claims 7-9 given that the claimed aromatic compound having a long chain hydrocarbyl substituent is recited as an alternative in instant claim 1 and claims 7-9 do not positively recite the incorporation of the aromatic compound as the carbon source in the claimed composition.
With respect to instant claims 2 and 52, as noted above, Deogon clearly discloses that fire retardants such as zinc borate, and inorganic boron compound additive, may be employed in the formulation (Paragraph 0067) and hence Deogon anticipates instant claims 2 and 52.
 With respect to instant claim 53, it is noted that the claimed properties are with respect to a cured coating provided on an arbitrary steel substrate which is formed by applying and curing the intumescent coating composition of instant claim 1, and thus constitute intended end use of the claimed intumescent coating composition; and given that the recited intended end use and/or properties do not provide any additional material or structural limitations to the actual coating composition of instant claim 1 to differentiate the claimed invention from the teachings of Deogon, particularly given that Deogon specifically discloses that the composition can be applied to steel substrates and provides a very durable coating that protects the substrate against high heat or jet fire without the use of a mesh reinforcement and without the need to apply a separate topcoat (Paragraph 0108-0111 and 0114-0116), the Examiner takes the position that the invention taught by Deogon anticipates instant claim 53.  
Claim Rejections - 35 USC § 103
Claims 1-4, 6-13, 20, 33, 39-40, 42-43 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kittle (US2018/0002536).  Kittle discloses an intumescent coating composition (Abstract) to be applied on metal substrate, particular steel substrates (Paragraph 0107; as in instant claims 40, 42, and 43), comprising (a) a silicate-modified epoxy resin (reading upon the claimed “polymer” as component a) of instant claim 1 or as in instant claim 20, and particularly as recited in instant claims 3 and 52); (b) one or more spumifics or “blowing agents”, such as dicyandiamide, melamine and derivatives thereof (Paragraph 0056, reading upon the claimed “foaming agent” as component d) of instant claim 1 or as in instant claim 20, and particularly as in instant claims 10 and 52); and (c) one or more metal oxides and/or hydroxides (Abstract), particularly alumina or aluminum hydroxide (reading upon the claimed “inorganic additive” as component g) of instant claim 1 or as in instant claim 20, and particularly as in instant claims 2 and 52; Paragraph 0073); wherein the coating composition may be provided as a 1-pack or 2-pack composition containing at least one epoxy-reactive curing agent in a separate pack (as in instant claim 20), preferably an amine or polyamine curing agent (reading upon the claimed curing agent as component b) of instant claim 1 or as in instant claim 20, and particularly as in instant claims 4 and 52), as well as a curing accelerator such as tris-(dimethylaminomethyl) phenol (reading upon and/or rendering obvious the claimed curing promoter as component h) as recited in instant claim 1 or as in instant claim 20; Paragraphs 0082-0084, 0088, 0094-0095).  Kittle discloses that the coating composition may further comprise a char-forming adjunct as an intumescent ingredient, such as Lewis acids, and preferably phosphorus compounds such as ammonium phosphates and more preferably ammonium polyphosphate or phosphoric acid (Paragraph 0110, reading upon the claimed acid source as component e) of instant claim 2 or as in instant 20, and particularly as in instant claims 11 and 52).  Kittle also discloses that the “intumescent coating composition may further comprise an additional source of carbon, i.e. additional to the optional organic resin”, such as those disclosed in Paragraph 0112 including (di)pentaerythritol and hydrocarbon resins; as well as other binder polymers like epoxy resins or hydrocarbon polyol resins (Paragraphs 0113 and 0119); thickeners such as hydrogenated castor oil (Paragraph 0116); and strengthening pigments such as fibres including ceramic fibre, glass fibre, or carbon fibre (Paragraphs 0115 and 0117, reading upon the claimed reinforced fiber as component f) of instant claim 1 or as in instant claim 20, and particularly as in instant claims 12 and 52). Kittle discloses that the epoxy resin for producing the silicate-modified epoxy resin may be an aromatic epoxy resin containing hydroxyl groups such as a bisphenol epoxy resin, e.g. Bisphenol A and Bisphenol F epoxy resin (Paragraph 0041), with examples specifically utilizing a Bisphenol A-type epoxy resin, such that the resulting modified Bisphenol A-type epoxy resin would read upon the broadly claimed “carbon source comprising bisphenol compounds” as in instant claims 1 and 20, and particularly as in instant claim 6.
Hence, with respect to the claimed invention as recited in instant claims 1-4, 6, 10-13, 40, 42, 43 and 52, Kittle discloses an intumescent coating composition comprising components reading upon all of the claimed components as discussed in detail above, and given that one skilled in the art would have been motivated to select from any of the suitable components disclosed by Kittle, the claimed invention as recited in instant claims 1-4, 6, 10-13, 40, 42, 43 and 52 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Kittle given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 7-9, it is noted that the clamed aromatic compound having a long chain hydrocarbyl substituent is recited as an alternative in instant claim 1 and given that claims 7-9 do not positively recite the presence of the aromatic compound in the intumescent coating composition, the invention as recited in instant claims 7-9 would have been obvious over the teachings of Kittle.
With respect to instant claim 20, as discussed above, Kittle clearly discloses an intumescent coating composition comprising components reading upon each of the claimed components of the multi-component intumescent coating product of instant claim 20 and that the coating composition may be provided as a 2-pack composition with the epoxy-reactive curing agent present in a separate pack from the epoxy-resin, e.g. the silicate-modified bisphenol-based epoxy resin is present in Pack 1 (reading upon the instantly claimed part A) and the curing agent is present in Pack 2 (reading upon the instantly claimed part B); wherein Kittle also discloses that Pack 1 is preferably free of bases or other compounds that can react with the epoxy functionalities of the silicate-modified epoxy resin, particularly free of amines, thereby providing a clear teaching and/or suggestion that the dicyandiamide and/or melamine as the at least one spumifics or “blowing agents” are present in Pack 2 (reading upon the claimed foaming agent present in part B); and that the accelerator such as the tris-(dimethylaminomethyl)phenol may be present in Pack 1 and/or in Pack 2, thereby reading upon the claimed curing promoter being present in part B (Entire document, particularly as noted above and Paragraphs 0082, 0084-0086, 0093-0095, and 0097).  Hence, given that the remaining claimed components other than the claimed acid source may be present in part A and/or part B, the only difference between the claimed multi-component intumescent coating product of instant claim 20 and the teachings and/or suggestions of Kittle is that Kittle does not specifically recite that the char-forming adjunct such as the preferred ammonium polyphosphate reading upon the claimed “acid source” is present in Pack 1.  However, given that Kittle discloses char-forming adjunct compounds that read upon the claimed “acid source” and that would not react with the silicate-modified epoxy resin, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to incorporate the char-forming adjunct compound(s) into either pack of the 2-pack composition thereby rendering instant claim 20 obvious over the teachings of Kittle given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Further, with respect to instant claims 33 and 39, which depend upon instant claim 20, Kittle discloses that the silicate-modified epoxy resin is preferably provided in a content of 5-40wt% calculated on the total weight of the non-volatile components of the coating composition (Paragraphs 0025-0028), thereby reading upon the claimed polymer content of instant claim 33, and given that Kittle clearly teaches and/or suggests that all of the components are mixed to form the coating composition prior to applying the coating composition to a substrate (Paragraphs 0075-0082; Examples), the claimed invention as recited in instant claims 33 and 39 would have been obvious over the teachings of Kittle.
With respect to instant claims 53 and 54, the Examiner first notes that the claimed properties are with respect to a cured coating provided on an arbitrary steel substrate which is formed by applying and curing the intumescent coating composition of instant claim 1 and the multi-component intumescent coating product of instant claim 20, respectively, and thus constitute intended end use of the claimed intumescent coating composition and claimed multi-component intumescent coating product; and given that the recited intended end use and/or properties do not provide any additional material or structural limitations to the actual coating composition and/or actual multi-component intumescent coating product of instant claim 1 and/or instant claim 20, respectively, to differentiate the claimed invention from the teachings of Kittle, the Examiner takes the position that the invention taught by Kittle reads upon instant claims 53 and 54.  Additionally, given that Kittle provides a clear teaching and/or suggestion of applying the intumescent coating composition comprising the same components as in the claimed invention to a metal substrate, particularly a steel substrate (Paragraph 0107), which as in the examples may be primed and grit blasted, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the intumescent coating composition taught by Kittle comprising the same components as in the claimed invention to exhibit the same properties as instantly claimed when applied, cured and tested in the same manner as in the instant invention, and hence the claimed invention as recited in instant claims 53 and 54 would have been obvious over the teachings of Kittle.  
Claims 20, 33, 39 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Deogon.  The teachings of Deogon are discussed in detail above, wherein as discussed, Deogon discloses an intumescent coating composition comprising all of the same components as recited in instant claim 1 and thus also all of the same components as recited in instant claim 20, however, Deogon does not disclose that the components are provided as a multi-component or two-part coating product with the epoxy resin resinous binder as the polymer and the ammonium polyphosphate char-forming adjunct as the acid source in first part A, and the above coating components reading upon the claimed curing agent, curing promoter and foaming agent as discussed in detail above, provided in a second part B as in the claimed invention.  However, given that it is well established in the art that curable epoxy coating compositions can be provided as a two-part composition wherein components reactive with the epoxy resin are present in a separate part from the epoxy resin that is then mixed together prior to use, and that it is prima facie obviousness to select any order of mixing ingredients (see MPEP § 2144.04 IV.), the claimed invention as recited in instant claims 20 and 39 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Deogon.  With respect to instant claim 33, Deogon specifically discloses that the epoxy resin is provided in a content of 2-25wt%, preferably 15-25wt%, and the polysulfide is present in a content of 10-25wt%, preferably 18-24wt%, with respect to the weight of the composition after evaporation of any solvent (Paragraphs 0076-0098), thereby reading upon the claimed polymer content of 10-40wt% of instant claim 33 and hence rendering the claimed invention as recited in instant claim 33 obvious over the teachings of Deogon.  With respect to instant claim 54, the Examiner again notes that the claimed properties are with respect to a cured coating provided on an arbitrary steel substrate which is formed by applying and curing the intumescent coating product of instant claim 20, and thus constitute intended end use of the claimed intumescent coating product; and given that the recited intended end use and/or properties do not provide any additional material or structural limitations to the actual coating product composition to differentiate the claimed invention from the teachings of Deogon, particularly given that Deogon specifically discloses that the composition can be applied to steel substrates and provides a very durable coating that protects the substrate against high heat or jet fire without the use of a mesh reinforcement and without the need to apply a separate topcoat (Paragraph 0108-0111 and 0114-0116), the Examiner takes the position that the invention taught by Deogon would render the claimed invention as recited in instant claim 54 given that one having ordinary skill in the art before the effective filing date of the instant invention would reasonably expect the coating taught by Deogon, which is formed from the same components as in the claimed invention, to exhibit the same properties as instantly claimed when applied, cured and tested in the same manner as in the instant invention.
Claims 1-4, 6-13, 20, 33, 39-40, 42-43 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Butler, for the reasons discussed in detail in the prior office action and incorporated herein by reference, wherein as discussed, Butler specifically discloses that the intumescent coating composition may also comprise accelerators known to speed up the curing reaction between the epoxy resin and the curing agent (Paragraph 0117), and further specifically discloses that known phenols as accelerators include 2,4,6-Tri-(dimethylaminomethyl)phenol (aka 2,4,6-tris(dimethylaminomethyl)phenol which is commercially available as ANCAMINE® K54 as utilized in the instant invention), and given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the curing accelerators disclosed by Butler and/or combinations thereof in the curing agent pack or “second pack” as disclosed by Butler, the claimed invention as recited in amended claims 1-4, 6-13, 20, 33, 39-40, 42-43 and 52 would have been obvious over the teachings of Butler as discussed in detail in the prior office action and further discussed above with respect to the added curing promoter.  With respect to instant claims 53-54, Butler discloses that the intumescent composition can be applied directly to a surface to be protected or to a primed surface, particularly on metal substrates such as steel substrates, providing a coating with no visible cracks as in the examples, and although Butler does not specifically disclose no cracking or release when the resulting coating is applied to a steel substrate and tested as in instant claims 53-54, the Examiner again notes that the claimed properties are with respect to a cured coating provided on an arbitrary steel substrate which is formed by applying and curing the intumescent coating composition of instant claim 1 and the multi-component intumescent coating product of instant claim 20, respectively, and thus constitute intended end use of the claimed intumescent coating composition and claimed multi-component intumescent coating product; and given that the recited intended end use and/or properties do not provide any additional material or structural limitations to the actual intumescent coating composition and/or actual multi-component intumescent coating product of instant claim 1 and/or instant claim 20, respectively, to differentiate the claimed invention from the teachings of Butler, the Examiner takes the position that the invention taught by Butler reads upon instant claims 53 and 54.  Additionally, given that Butler provides a clear teaching and/or suggestion of applying the intumescent coating composition comprising the same components as in the claimed invention to a metal substrate, particularly a steel substrate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the intumescent coating composition taught by Butler comprising the same components as in the claimed invention to exhibit the same properties as instantly claimed when applied, cured and tested in the same manner as in the instant invention, and hence the claimed invention as recited in instant claims 53 and 54 would have been obvious over the teachings of Butler.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but are moot and/or not persuasive in light of the new grounds of rejection and additional remarks regarding Butler as presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 4/28/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 17, 2022